             Case 1:19-cv-03549-EGS Document 7 Filed 11/27/19 Page 1 of 6



                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


S.A.P., et al.,

                  Plaintiffs,

                  v.                                               Case No.: 19-cv-3549

WILLIAM BARR, et al.,

                  Defendants.


   PARTIES’ STIPULATION AND JOINT MOTION TO SET BRIEFING SCHEDULE

        The parties hereby stipulate to the following and jointly move for entry of a briefing

schedule for Plaintiffs’ motion for preliminary injunction.

        1.        Plaintiffs filed this action on November 22, 2019, challenging Defendants’

issuance of policies set forth in the Guidance for Processing Reasonable Fear, Credible Fear,

Asylum and Refugee Claims in Accordance with Matter of L-E-A- (Sept. 30, 2019), as well as

corresponding portions of the Lesson Plan Overview: Credible Fear of Persecution and Torture

Determinations that cite Matter of L-E-A-, 27 I. & N. Dec. 581 (A.G. 2019).

        2.        Every Plaintiff is in expedited removal proceedings, and several plaintiffs have

received final orders of removal and are subject to immediate removal from the United States.

        3.        Shortly after filing their Complaint, Plaintiffs informed Defendants of their intent

to move for a preliminary injunction and to amend the complaint to add two additional Plaintiffs.

        4.        After meeting and conferring by telephone and email, Defendants have agreed

that they will not remove Plaintiffs pending the adjudication of Plaintiffs’ preliminary injunction

motion on the schedule proposed below. This agreement to not remove Plaintiffs includes the

individuals who will be added in the amended complaint and the accompanying parents of
            Case 1:19-cv-03549-EGS Document 7 Filed 11/27/19 Page 2 of 6



Plaintiffs who are minor children. The agreement is contingent on the entry of the schedule

proposed by the parties here.

       5.       Counsel for Plaintiffs have shared the names and alien registration numbers of the

individuals subject to this agreement with Defendants.

       6.       On November 26, 2019, Plaintiffs filed their Motion for Preliminary Injunction

and Supporting Memorandum.

       7.       The parties have further reached agreement on a proposed briefing schedule and

respectfully request the Court enter this schedule as follows:

            •   Defendants will file their response to Plaintiffs’ Motion for Preliminary Injunction

                on or before December 27, 2019.

            •   Plaintiffs will file their reply in support of their Motion for Preliminary Injunction

                on or before January 10, 2020.

            •   Defendants will file their answer to the complaint or a motion to dismiss within

                45 days of the Court’s issuance of a decision granting or denying the Motion for

                Preliminary Injunction.

       The schedule allows for the parties’ careful briefing of the issues presented, and also

allows time for Defendants to oppose Plaintiffs’ relating of this case to Grace v. Barr, 18-1853

(D.D.C.), for Plaintiffs to respond to such an opposition, and for the Court to rule on the matter.

       8.       Defendants additionally note their position briefly as follows: Plaintiffs filed this

case as “related” to Grace v. Barr, 18-1853 (D.D.C.) (Sullivan, J.), under Local Rule 40.5(a)(3),

which provides that “Civil, including miscellaneous, cases are deemed related when the earliest

is still pending on the merits in the District Court and they (i) relate to common property, or (ii)

involve common issues of fact, or (iii) grow out of the same event or transaction or (iv) involve



                                                  2
            Case 1:19-cv-03549-EGS Document 7 Filed 11/27/19 Page 3 of 6



the validity or infringement of the same patent.” As Defendants will explain in their opposition

to the Plaintiffs’ designation of this case as related to Grace, the case is not properly deemed

related because an appeal has been filed in Grace, and so it is no longer “pending on the merits

in the District Court,” see Boyd v. Farrin, No. CIV.A. 12-1893 PLF, 2012 WL 6106415, at *2

(D.D.C. Dec. 10, 2012) (Friedman, J.) (“a case cannot still be pending on the merits in the

district court once an appeal has been properly taken”), and because this case and Grace involve

different Plaintiffs, different actions by a different Attorney General, and different guidance

documents issued by United States Citizenship and Immigration Services, so cannot relate to

common property, involve common issues of fact, or grow out of the same event or transaction.

See, e.g., Comm. on Judiciary v. McGahn, 391 F. Supp. 3d 116, 119 (D.D.C. 2019) (Howell, J);

see also Minute Order, July 18, 2019, CAIR v. Trump, 19-cv- 2117 (D.D.C.) (Moss. J.)

(“Because the two cases at issue, O.A. et al. v. Trump et al., 18-cv-2718 and CAIR et al. v. Trump

et al., 19-cv-2117, involve APA challenges to different interim final rules enacting different

policies based on different administrative records, the Court has determined that they are not

related for the purposes of Local Rule 40.5(a)(3).”).

       9.      Plaintiffs will respond to Defendants’ objection to relatedness when it is presented

in an appropriate motion or brief. Succinctly stated, Plaintiffs’ position on relatedness is that this

case presents the sort of “unusual circumstances” that justify designating a matter as related to a

case from which an appeal has been taken. Boyd v. Farrin, No. 12-1893, 2012 WL 6106415, at

*2 (D.D.C. Dec. 10, 2012). The Grace court continues to exercise its authority to implement the

permanent injunction, and Plaintiffs’ claims implicate the injunction's prohibition against

“apply[ing] only the law of the circuit court where the credible fear interview occurs.” Grace v.

Whitaker, 344 F. Supp. 3d 96, 138-141 (D.D.C. 2019).



                                                  3
          Case 1:19-cv-03549-EGS Document 7 Filed 11/27/19 Page 4 of 6



       10.     If the Court would deem it helpful, the parties would respectfully propose oral

argument on the Motion for Preliminary Injunction at a mutually agreeable date in the last two

weeks of January, or at the Court’s convenience.

       For these reasons, the parties stipulate to the foregoing and respectfully request that the

Court enter the proposed order attached hereto.

By: /s/ Amanda Shafer Berman
AMANDA SHAFER BERMAN
Crowell & Moring LLP
1001 Pennsylvania Ave., N.W.
Washington, DC 20004
Tel: (202)624-2500
Email: aberman@crowell.com

Counsel for Plaintiffs

/s/ Erez Reuveni (with consent)
EREZ REUVENI
Assistant Director
Office of Immigration Litigation
U.S. Department of Justice, Civil Division
P.O. Box 868, Ben Franklin Station
Washington, DC 20044
Tel: (202) 307-4293
Email: Erez.R.Reuveni@usdoj.gov

Counsel for Defendants




                                                  4
          Case 1:19-cv-03549-EGS Document 7 Filed 11/27/19 Page 5 of 6



                                CERTIFICATE OF SERVICE

       I hereby certify on November 27, 2019, that, pursuant to the parties’ agreement, I will

serve a stamped copy of the foregoing Stipulation and Joint Motion to Set Briefing Schedule via

email on the following Department of Justice counsel for the Defendants:

Erez Reuveni
Assistant Director
U.S. Department of Justice
Office of Immigration Litigation, District Court Section
P.O. Box 868, Washington, DC 20044

Dated: November 27, 2019

                                                Respectfully submitted,

                                                /s/ Amanda Shafer Berman
                                                Amanda Shafer Berman




                                                5
           Case 1:19-cv-03549-EGS Document 7 Filed 11/27/19 Page 6 of 6




                                UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA


S.A.P., et al.,

                  Plaintiffs,

                  v.                                                       Case No.: 19-cv-3549

WILLIAM BARR, et al.,

                  Defendants.


                                        [PROPOSED] ORDER

        The parties have filed a Stipulation and Joint Motion to Set Briefing Schedule regarding

Plaintiffs’ Motion for Preliminary Injunction. The Court hereby GRANTS the joint motion, and

enters the following briefing schedule:

            •     Defendants will file their response to Plaintiffs’ Motion for Preliminary Injunction

                  on or before December 27, 2019.

            •     Plaintiffs will file their reply in support of their Motion for Preliminary Injunction

                  on or before January 10, 2020.

            •     Defendants will file their answer to the complaint or a motion to dismiss within

                  45 days of the Court’s adjudication of the Motion for Preliminary Injunction.

        As agreed to by the parties, the orders of removal against Plaintiffs and their

accompanying parents are STAYED until further order of the Court.

SO ORDERED.

                                                 _______________________________
                                                 United States District Judge
